Citation Nr: 0835500	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  06-32 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to VA 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of coronary artery bypass graft (CABG) 
performed at a VA medical facility in May 1995.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to May 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim.

The veteran participated in a Decision Review Officer hearing 
in July 2006 and a Board video conference hearing with the 
undersigned Veterans Law Judge in March 2008.  Transcripts of 
these proceedings have been associated with the veteran's 
claims file.

To establish jurisdiction over this issue, the Board must 
first consider whether new and material evidence has been 
submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 
(West 2002 & Supp. 2008).  The Board must proceed in this 
fashion regardless of the RO's actions.  See Barnett v. 
Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  
As discussed fully under the analysis section, new and 
material evidence has been submitted to reopen the claim.

The issue of entitlement to compensation benefits under 
38 U.S.C.A. § 1151, on the merits, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if additional action is required on 
his part.




FINDINGS OF FACT

1.  The RO denied entitlement to VA compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for residuals of 
CABG performed at a VA medical facility in May 1995, in 
December 2004 and the veteran did not appeal this decision.

2.  Evidence received since the December 2004 decision 
relates to unestablished facts necessary to substantiate the 
claim of entitlement to VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of CABG 
performed at a VA medical facility in May 1995, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
final, unappealed December 2004 decision, and the claim of 
entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for residuals of CABG performed at a VA 
medical facility in May 1995, is reopened.  38 U.S.C.A. §§ 
5108, 7104 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of CABG 
performed at a VA medical facility in May 1995.  After a 
review of the evidence of record, the Board finds that new 
and material evidence has been received.


In December 2004, the RO denied the veteran's claim of 
entitlement to VA compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for residuals of CABG performed at a VA 
medical facility in May 1995.  The veteran was provided with 
notice thereof, including his appellate rights, by letter 
dated later that month, and he did not file an appeal.  The 
December 2004 RO decision is final.  See 38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008).  The denial was based on the fact 
that the veteran did not begin to suffer from a ventral 
hernia until many years after his surgery at a VA medical 
facility.  Additionally, any such hernia would have been 
considered a necessary consequence of the CABG surgery, for 
which the veteran signed a consent form.  

At the time of the December 2004 denial of the claim, 
evidence of record included: service treatment records for 
the period June 25, 1958 to May 10, 1961; treatment reports 
from the VA Medical Center (VAMC) in Oklahoma City dated May 
22, 1995 to August 29, 2004; treatment records from Integris 
Baptist Medical Center dated March 22, 2004; treatment report 
from Healthsouth dated June 10, 2004; treatment reports from 
Dr. Phillip Palmer dated February 27, 2004 to June 25, 2004; 
the veteran's statements received in September 2004 and 
October 2004; VA examination reports dated in October 2004 
and November 2004; report from Dr. Kautilya Mehta dated March 
22, 2004; and a report of examination by Dr. Sidney Williams 
dated July 24, 2000.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2007).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, when "new and material evidence" is presented 
or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, as in this case.  
See 38 C.F.R. § 3.156(a) (2007).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

Evidence received in the current application to reopen the 
claim includes: treatment records from VAMC Oklahoma City 
dated October 21, 2004 to August 31, 2007; statements of Dr. 
Barry G. Perkins dated September 7, 2005 and July 25, 2006; 
transcript of Decision Review Officer hearing held July 12, 
2006; statements regarding the veteran's previous employment; 
medical evidence from various medical providers received 
September 6, 2007; and the transcript of the Board video 
conference hearing on March 26, 2008.

As noted, entitlement to VA compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of CABG 
performed at a VA medical facility in May 1995 was denied in 
December 2004 because the RO found that too much time had 
elapsed between the veteran's surgery and his complaints of a 
ventral hernia to attribute the hernia to surgery and the 
fact that the veteran consented to the possibility of such.  
The Board finds that the additional evidence which has been 
newly submitted in conjunction with the current application 
to reopen the claim is both new and material as defined by 
regulation because a private medical statement opines that 
the ventral hernia occurred after bypass surgery.  See 38 
C.F.R. § 3.156(a) (2007).  

Having determined that new and material evidence has been 
added to the record, the veteran's claim for service 
connection is reopened.  See 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156(a) (2007).  However, the Board 
cannot, at this point, adjudicate the reopened claim, as 
further assistance is required to comply with the duty to 
assist.  This is detailed in the REMAND below.


ORDER

The application to reopen the claim of entitlement to VA 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for residuals of CABG performed at a VA medical facility 
in May 1995 is granted, and, to that extent only, the appeal 
is granted.  


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the veteran's 
claim.

The veteran seeks compensation under 38 U.S.C.A. § 1151, 
claiming fault on the part of VA as the cause of a ventral 
hernia resulting from surgery performed at a VA treatment 
facility in May 1995.  Section 1151 provides in pertinent 
part as follows:

(a) Compensation under this chapter. . .shall be awarded for 
a qualifying additional disability. .  .of a veteran in the 
same manner as if such additional disability. . .were 
service[]connected.  For purposes of this section, a 
disability. . .is a qualifying additional disability. . .if 
the disability. . .was not the result of the veteran's 
willful misconduct and-

(1) the disability. . .was caused by hospital care, medical 
or surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility as defined in 
section 1701(3)(A) of this title, and the proximate cause of 
the disability. . .was--

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing  the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable . . .

See 38 U.S.C.A. § 1151.  In sum, the law states that the 
proximate cause of the additional disability must be one of 
the causes identified in 38 U.S.C.A. § 1151(a)(1)(A) or 38 
U.S.C.A. § 1151(a)(1)(B).

The RO denied the veteran's claim in a decision dated in 
December 2005, finding that the proximate cause of the 
veteran's post-surgery ventral hernia was not carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA, and that the 
proximate cause of the ventral hernia was not an event that 
was not reasonably foreseeable.  Additionally, the RO stated 
that the veteran's ventral hernia could not have possibly 
resulted from his May 1995 CABG since it did not manifest 
until many years after his surgery.

In reviewing the evidence of record, the Board finds that the 
veteran has submitted conflicting medical evidence.  Several 
of the medical statements associated with the claims file 
provide unsupported positive nexus statements, and one 
opinion is unclear.  Regardless however, none of the medical 
opinions addresses the specific criteria necessary to recover 
under 38 U.S.C.A. § 1151.  Because the evidence of record is 
insufficient to decide the veteran's claim, the Board will 
remand in order to obtain an expert medical opinion by an 
experienced surgeon to aid the Board in determining whether 
the proximate cause of the claimed disability was due to 
either carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the May 1995 surgical treatment, or, whether 
the veteran's residual disability was, or was not, reasonably 
foreseeable under the circumstances present at the time of 
the veteran's May 1995 surgery.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain any 
outstanding VA treatment records for 
the veteran, dated from August 31, 
2007, to the present.

2.  Thereafter, the AMC should arrange 
for an expert medical opinion by a 
surgeon.  The veteran's claims file must 
be made available to the physician for 
review of pertinent documents therein in 
connection with the preparation of the 
requested opinion.  The report should 
reflect that such a review was 
conducted.

The physician should review the claims 
file, including specifically all 
records related to the veteran's May 
1995 surgery, the post-operative period 
and the subsequent diagnoses of ventral 
hernia, and provide an opinion as to 
medical probabilities that the 
proximate cause of the residual 
disability (the ventral hernia) was due 
to either carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of fault 
on the part of VA in furnishing the May 
1995 surgical treatment, or, whether 
the veteran's residual disability was 
or was not reasonably foreseeable.  

If, after review of the claims file, 
the physician believes that an 
examination is required in order to 
provide the opinion sought, one should 
be scheduled.  If an examination is 
provided, all indicated studies, tests 
and evaluations deemed necessary should 
be performed and the results noted in 
the examination report.

In preparing the opinion, the physician 
should refer to the wording of the 
relevant statute quoted on the pages 
above.  The AMC should ensure that the 
opinion provided complies with this 
remand and the questions presented in 
the AMC's opinion request.  If any 
report is insufficient, it should be 
returned to the physician for necessary 
corrective action, as appropriate.  

3.  After undertaking any other 
development deemed appropriate, the AMC 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).


 Department of Veterans Affairs


